✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                Western                                                DISTRICT OF                                         Virginia



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                              Joel Smithers                                                                            Case Number: 1:17CR27

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 James P. Jones                                                     R. Ramseyer; Z. Lee; C. Juhan                            Donnie Williams
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 4/30/2019 - Day 2                                                  Donna Prather, OCR                                       Felicia Clark
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  MS                  4/30/2019           Yes           Yes         Records pertaining to Michelle Smith                                                  Michelle Smith

 MS2                  4/30/2019           Yes           Yes         Records pertaining to Michelle Smith                                                  Michelle Smith

  50                  4/30/2019           Yes           Yes         Google Map

  85                  4/30/2019           Yes           Yes         Shannon Kovaleski Plea Agreement                                                   Shannon Kovaleski




                                                                    **See Attachment for Government Exhibits pertaining to Medical Records and Patient Information

                                                                                               All exhibits on attachment were admitted on 4/30/19**




                                                                   Government Exhibit TW2 was withdrawn on 5/8/19.




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of    1     Pages

        Case 1:17-cr-00027-JPJ-PMS Document 169 Filed 04/30/19 Page 1 of 1 Pageid#: 1661
